                            UNITED STATES DISTRICT COURT


                              DISTRICT OF SOUTH DAKOTA


                                   SOUTHERN DIVISION




CHARLES RAY JOHNSON,                                               4:19-CV-04105-RAL


                             Plaintiff,

              vs.                                           1915A SCREENING AND ORDER
                                                               DISMISSING CASE
JOHN MCQUISTION, PAROLE OFFICER; IN
HIS    INDIVIDUAL          AND       OFFICIAL
CAPACITY; DAMIAN            WEETS, POLICE
OFFICER FOR THE CITY OF BROOKINGS
POLICE   DEPARTMENT;     IN   HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
AND ASHLEY JOHNSON, PROPERTY
MANAGER             AT     GREEN          BRIER
APARTMENTS; IN HER DJDIVIDUAL AND
OFFICIAL CAPACITY;

                             Defendants.



       Plaintiff, Charles Ray Johnson, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.

Doc. 1. Johnson moved for leave to proceed in forma pauperis and to appeal without prepayment

of fees. Docs. 2 and 3. He also moved to appoint counsel. Doc. 4. This Court ordered Johnson to

submit a completed 28 U.S.C. § 2254 packet by November 25, 2019, because his complaint

challenges the constitutionality of his sentence. See Docs. 1 and 10. If Johnson did not submit a

§ 2254 petition, this Court would screen his complaint under 28 U.S.C. § 1915A. At this time,

Johnson has not submitted a completed § 2254 packet. The Court will screen Johnson's

complaint under § 1915A and address his pending motions.
I.        Motion to Proceed In Forma Pauperis

          Johnson filed a motion to proceed in forma pauperis, Doc. 2, and a prisoner trust account

report, Doc. 5, showing that he presently has a balance of negative $9.00. Doc. 5 at 1. Johnson's

average monthly deposits and average monthly balance were unreported. Id Under the Prison

Litigation Reform Act(PLRA), a prisoner who "brings a civil action or files an appeal in forma

pauperis . . . shall be required to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1).
     \


"'When an inmate seeks pauper status, the only issue is whether the inmate pays the entire fee at

the initiation of the proceedings or over a period of time under an installment plan.'"Henderson

V. Norris, 129 F.3d 481, 483 (8th Cir. 1997)(quoting McGore v. Wrigglesworth, 114 F.3d 601,

604(6th Cir. 1997)).

          The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of20 percent of the greater of:

          (A)    the average monthly deposits to the prisoner's account; or
          (B) the average monthly balance in the prisoner's account for the 6-month
          period immediately preceding the filing of the complaint or notice of appeal.

Based on the information regarding Johnson's prisoner trust account, this Court grants Johnson

leave to proceed in forma pauperis and waives the initial partial filing fee.             28 U.S.C.

§ 1915(b)(4)("In no event shall a prisoner be prohibited from bringing a civil action . .. for the

reason that the prisoner has no assets and no means by which to pay the initial partial filing

fee.").

          In order to pay his filing fee, Johnson must"make monthly payments of20 percent of the

preceding month's income credited to the prisoner's account." 28 U.S.C. § 1915(b)(2). The

statute places the burden on the prisoner's institution to collect the additional monthly payments

and forward themN:o the court as follows:
       After payment of the initial partial filing fee, the prisoner shall be required to
       make monthly payments of 20 percent of the preceding month's income credited
       to the prisoner's account. The agency having custody of the prisoner shall forward
       payments from the prisoner's account to the clerk of the court each time the
       amount in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure. The Clerk

of Court will send a copy of this order to the appropriate financial official at Johnson's

institution. Johnson remains responsible for the entire filing fee, as long as he is a prisoner. See

In re Tyler, 110 F.3d 528, 529-30(8th Cir. 1997).

I.     Allegations of Johnson's Complaint

       Johnson claims that he was scheduled to be discharged from parole on June 7, 2018. Doc.

1 at 4. He alleges that his parole was automatically revoked because he did not pay his fines and

fees. Id He believes this is a violation of his due process rights. Id Johnson also claims his

Fourth Amendment rights were violated by Damian Weets, a police officer for the Brookings

Police Department. Id at 2. Johnson alleges that Ashley Johnson, property manager at Green

Brier Apartments, helped Officer Weets acquire his personal information. Id Johnson believes

these actions were taken after he filed a civil complaint to request access to the courts. Id

Johnson cites 18 U.S.C. § 3651' and argues that this statute prohibits fees for court appointed

counsel to be used as a condition of probation. Id at 6. Johnson does not speeifieally request

damages, but asks for this Court to set a hearing where he can address his state parole revocation

and recalculate the fines, fees, and restitution. Id. at 7.

II.     Screening and Dismissal Standards

        A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate of Rosenberg v. Crandell. 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro


'This statute has been repealed. See 18 U.S.C. § 3651.
                                                        3
se complaints must be liberally construed. Erickson v. Pardus. 551 U.S. 89, 94 (2007^; Bediako

V. Stein Mart. Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent. 780 F.2d

1334, 1337 (8th Cir. 1985); see also Ellis v. City of Mirmeapolis. 518 F. App'x 502, 504 (8th

Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151,

152(8th Cir. 1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).

       A complaint "does not need detailed factual allegations . . . [but] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twomblv. 550 U.S. 544, 555 (2007). If a complaint does not contain these

bare essentials, dismissal is appropriate. Beavers v. Lockhart. 755 F.2d 657, 663 (8th Cir. 1985).

Twomblv requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twomblv. 550 U.S. at 555; see also Abdullah v. Minnesota. 261 F. App'x 926, 927 (8th Cir.

2008)(noting that a complaint must contain either direct or inferential allegations regarding all

material elements necessary to sustain recovery under some viable legal theory). Under 28

U.S.C. § 1915A, the court must screen prisoner complaints and dismiss them if they are "(1)

frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or (2) seek[]

monetary relief from a defendant who is immune from such relief." 28 U.S.C. § 1915A(b).

       Johnson brings his complaint under 42 U.S.C. § 1983. Doc. 1. He claims violations of the

Fourth and Fourteenth Amendments. Id, at 4, 5. However, it is clear from his complaint that

Johnson asserts violations concerning his underlying conviction and sentence. See Doc. 1. In

Heck V. Humnhrev. the United States Supreme Court held that:

       In order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by action whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court's issuance of a writ of habeas corpus, 28
       U.S.C. § 2254,

512 U.S. 477, 486-87 (1994). "Alternatively, if bis suit is not explicitly directed at aii unlawful

conviction or sentence, the prisoner must establish that the suit does not 'necessarily imply the

invalidity of bis conviction or sentence.'" Dolnev v. Labammer, 70 F. Supp. 2d 1038, 1040

(D.S.D. 1999) (quoting Heck. 512 U.S. at 486.). Accordingly, this Court gave Johnson an

opportunity to file a § 2254 petition to challenge bis sentence. Doc. 10, but be did not do so.

       Although Johnson does not specifically request damages, be asks for a bearing and "a

recalculation of[bis] fines, fees, and restitution." Doc. 1 at 7. Johnson challenges bis underlying

conviction when be claims bis Fourth Amendment rights were violated by Officer Weets and

Ashley Johnson. IdL at 2. Because Johnson asks for a recalculation of fines that were a part of his

sentence, he essentially asks this Court to invalidate or alter his state court sentence, so his

claims under 42 U.S.C. § 1983 are haired by Heck. Also, judgment in favor of Johnson would

"necessarily imply the invalidity" of his conviction, sentence, and revocation; without showing

that his conviction has been "reversed, expunged, validated or called into question by either an

executive order or a state or federal tribunal, a § 1983 action is not cognizable at this juncture."

Dolnev, 70 F. Supp. 2d at 1040; Heck. 512 U.S. at 486-87; see also White v. Gittens, 121 F.3d

803 (1st Cir. 1997) (barring § 1983 claim for damages and declaratory relief regarding state

decision to revoke parole); Butterfield v. Bail. 120 F.3d 1023 (9th Cir. 1997)(prohibiting § 1983

damage action challenging state parole ineligibility decision); Crow v. Penrv. 102 F.3d 1086

(10th Cir. 1996)(claim that parole revoeation was invalid based upon false statements made in

parole violation warrant and general due process violations assoeiated with revocation of parole
"necessarily implies the invalidity of his parole revocation" and therefore is cognizable only in

habeas corpus); Burkett v. Love, 89 F.3d 135 (3d. Cir. 1996)(ordering dismissal based on failure

to exhaust state remedies of prisoner's claim that parole was denied in retaliation for prior

successful habeas petition); McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d 158 (5th Cir.

1995); ("an action attacking the validity of parole proceedings calls into question the fact and ,

duration of confinement" and therefore must be brought as a petition for writ of habeas corpus);

Schafer v. Moore. 46 F.3d 43 (8th Cir. 1995)(dismissing prisoner's challenge to denial of state

parole). Johnson's complaint fails to state a elaim upon which relief can be granted and is

dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

       Johnson names Ashley Johnson, property manager at Green Brier Apartments, in her

individual and official capacity, alleging that she helped Officer Weets by providing information

about him. Doc. 1 at 2. Johnson's complaint is brought under 42 U.S.C. § 1983, which prohibits

deprivation of civil rights "under color of state law."If a party's conduct meets the requirement

for state action, [under a Fourteenth Amendment analysis] the same acts also qualify as actions

taken 'under color of state law' for purposes of § 1983." Wickersham v. Citv of Columbia, 481

F.3d 591, 597(8th Cir. 2007)(quoting Lugar v. Edmondson Oil Co.. 457 U.S. 922, 935 (1982)).

       The United States Supreme Court has "recognized a number of circumstances in which a

private party may be characterized as a state actor[.]" Wickersham. 481 F.3d at 597 (citing
Brentwood Acad. v. Tenn. Secondarv Sch. Ath. Ass'n. 531 U.S. 288, 291 (2001); Jackson v.

Metro. Edison Co.. 419 U.S. 345, 352 (1974); Adiekes v. S.H. Kress & Co.. 398 U.S. 144, 151

(1970))(A private party can become a state actor when the state has delegated power that is

traditionally exclusive to the state, where there is willful participation of joint unconstitutional
activity, and where there is a pervasive entwinement between the state and the party); see Lugar.
457 U.S. at 937 (alleging deprivation must be fairly attributable to state). A property manager

merely reporting information to a police officer does not thereby become a state actor exposing

herself to suit under § 1983.

       As for a § 1983 action against Officer Weets, this case represents the third time Johnson

has filed such an action in this Court.^ Indeed, Johnson filed eight related claims all dismissed.^

Each time, including with regard to this complaint, Johnson's allegations fall well short of

pleading a viable § 1983 action against Officer Weets or the Brookings Police Department

arising out of his arrest in Brookings. Indeed, Johnson's allegations against Officer Weets and

the Brookings Police Department in the complaint in this case are more terse than in many of his

prior complaints.

TIL    Motion to Appoint Counsel

       Johnson moves to appoint counsel. Doc. 4. Because this Court has dismissed Johnson's

complaint, his motion to appoint counsel. Doc. 4, is denied as moot.

IV.    Motion to Appeal without Prepayment of Fees

       Johnson filed a motion to appeal without prepayment of fees. Doc. 3, but has not filed a

notice of appeal. Under the Prison Litigation Reform Act (PLRA), a prisoner who "files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing fee." 28 U.S.C.

§ 1915(b)(1). This obligation arises"'the moment the prisoner .. . files an appeal.'"Henderson

V. Norris. 129 F.3d 481, 483 (8th Cir. 1997)(quoting In re Tvler. 110 F.3d 528, 529-30 (8th

Cir. 1997)).



^ Johnson has sued Officer Weets twice before. 18-CV-4165-RAL, Doc. 8 at 6 (dismissed for
failure to plead facts to support custom liability); 18-CV-4100-RAL, Doc. 6 at 5 (dismissed due
to failure to state a claim against Officer Weets in his official capacity).
^ ^ 18-CV-4164-RAL; 18-CV-4165-RAL; 18-CV-4166-RAL;18-CV-4098-RAL; 18-CV-
4099-RAL; 18-CV-4100-RAL; 18-CV-4138-RAL; and 18-CV-4140-RAL.
                                                    7
        First, the Court must determine whether the appeal is taken in good faith. Id at 485

(citing 28 U.S.C. § 1915(a)(3)). Because Johnson has not filed a notice of appeal, this Court can

not assess whether his appeal is taken in good faith, thus, Johnson's motion to appeal without

repayment of fees. Doc. 3, is denied without prejudice to refiling.

V.      Order


        This Court finds that Johnson's complaint fails to state a claim upon which relief may be

granted. Johnson's complaint is dismissed without prejudice and judgment will be entered in

favor of the defendants. Section 1915(g) states as follows:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
        action or proceeding under this section if the prisoner has, on 3 or mOre prior
        occasions, while incarcerated or detained in any facility, brought an action or
        appeal in a court of the United States that was dismissed on the grounds that it is
        frivolous, malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical injury.

        28 U.S.C. § 1915(g). Accordingly, it is

        ORDERED that Johnson's motion to proceed in forma pauperis. Doc. 3, is granted and

his initial filing fee is waived. It is further

        ORDERED that the institution having custody of Johnson is directed that whenever the

amount in Johnson's trust account, exclusive of funds available to him in his fi-ozen account,

exceeds $10.00, monthly payments that equal 20 percent of the funds credited the preceding

month to the Johnson's trust account shall be forwarded to the U.S. District Court Clerk's Office

under to 28 U.S.C. § 1915(b)(1), until the $350 filing fee is paid in full. It is further

        ORDERED that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l), Johnson's

complaint. Doc. 1, is dismissed without prejudice for failure to state a claim upon which relief

can be granted. It is further



                                                       8
          ORDERED that this action constitutes a strike against Johnson for purposes of the three-

strike rule under 28 U.S.C. § 1915(g). It is further

          ORDERED that Johnson's motion to appoint eounsel, Doe. 4, is denied as moot. It is

finally

          ORDERED that Johnson's motion to appeal without prepayment of fees, Doe. 3, is

denied without prejudiee to refiling.

                 DATED January          2020.

                                                       BY THE COURT:




                                                       ROBERTO A. LANGE
                                                       CHIEF JUDGE
